Citation Nr: 0329634	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 60 percent for hepatitis 
B and C from November 18, 1997.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1969 to December 1971.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, which granted 
service connection for hepatitis and evaluated the disorder 
as 10 percent disabling, effective January 26, 1996.  The 
veteran appealed for a higher rating.  In February 1998, the 
RO granted the claim for increase, and rated the hepatitis 30 
percent from November 18, 1997, noted by the RO as the date 
of the claim for increase.  In October 1999, the RO increased 
the disability rating for hepatitis to 60 percent from 
November 18, 1997.  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal regarding hepatitis), separate ratings can 
be assigned for separate periods of time based on the facts 
found - "staged" ratings.  In a recent Board decision, 
implemented by a September 2002 RO decision, the disability 
rating assigned for hepatitis for the period from January 26, 
1996 through November 17, 1997 was increased to 30 percent.  
The issue of the proper evaluation of the disability due to 
hepatitis from November 18, 1997 remains on appeal. 

In August 2002, the Board undertook additional development on 
the matter at hand pursuant to 38 C.F.R. § 19.9(a)(2).  This 
was completed, and additional evidence, including records of 
recent treatment for hepatitis B and C, was obtained and 
associated with the claims file.  In June 2003, the Board 
remanded the case to allow the RO to readjudicate the issue 
in light of the new evidence.




REMAND

Unfortunatley, for reasons explained below, the case will 
once again have to be remanded.

The veteran has essentially reported that his service-
connected hepatitis is manifested by near-constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  If this contention is supported by objective medical 
evidence, a 100 percent rating would be warranted under 38 
C.F.R. § 4.114, Diagnostic Codes 7345 and 7354 (Effective 
July 2, 2001).  Review of the recent medical records, 
however, shows that they contain only a repetition of the 
veteran's subjective reports of hepatitis symptoms to this 
degree.  This is not sufficient to base a decision granting 
an increased rating, as the United States Court of Appeals 
for Veterans Claims (Court) has held that a bare 
transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 405 (1995).

The Board notes that the veteran has not had a VA examination 
of his hepatitis disability since September 2000.  In order 
to obtain the necessary objective medical evidence required 
to properly rate the severity of the disability due to 
hepatitis, the veteran should be scheduled for a VA 
examination.  

Additionally, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  Regulations 
implementing the VCAA have also been published.  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  In 
this case, it does not appear that the veteran was sent VCAA 
notice that would be adequate under the Quartuccio 
guidelines.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Since this case is being 
remanded anyway for additional development, the RO must take 
this opportunity to inform the appellant of any appropriate 
statutory time allowed for response to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in 
accordance with Quartuccio, supra, 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
PVA, supra, and any other applicable 
legal precedent.  In particular, the 
RO should ensure that the veteran is 
advised specifically of what he needs 
to establish his claim (for an 
increased rating for his service-
connected hepatitis from November 18, 
1997), what the evidence shows, and of 
his and VA's respective 
responsibilities in claims 
development.  He must also be advised 
of the appropriate statutory time 
allowed for response to VCAA notice, 
and must be afforded the requisite 
period of time to respond.

2.  The RO should arrange for an 
examination of the veteran's hepatitis 
disability to ascertain the severity 
of this condition.  Any indicated 
tests or studies, must be conducted.  
The veteran's claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide 
an opinion as to whether his service-
connected hepatitis is manifested by 
near-constant debilitating symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and 
right upper quadrant pain.  The 
examiner should explain the rationale 
for any opinion given.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If 
the benefit requested remains denied, 
the veteran should be issued an 
appropriate Supplemental Statement of 
the Case and afforded the requisite 
period of time to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




